On Confession of Error

PER CURIAM.
Defendant-appellant Ricardo Iglesias was placed on probation in circuit court case number 95-200, count three, for a period of one year. Count three, possession of less than 20 grams of cannabis, carries a one-year legal maximum. See § 893.1S(6)(b), Fla. Stat. (1995). Upon a finding of violation of probation, defendant’s probation was revoked and, as to count three, defendant was placed on probation for another year without giving him credit for time previously spent on probation.
The State concedes that “the time a probationer has already served on probation for a given offense must be credited toward any new term of probation imposed for that offense, when necessary to ensure that the total term of probation does not exceed the statutory maximum for that offense.” State v. Summers, 642 So.2d 742, 743 (Fla.1994). Accordingly, the order under review is reversed as to count three and remanded to grant credit for time previously served on probation. See also Francois v. State, 695 So.2d 695 (Fla.1997).
Defendant does not challenge the remainder of the revocation order now under review.
Affirmed in part, reversed in part, and remanded for grant of credit for time previously served.